Order entered April 26, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00370-CV

                         IN THE INTEREST OF B.T.G., A CHILD

                     On Appeal from the 302nd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DF-12-12707-U

                                           ORDER
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart

       In accordance with this Court’s opinion of this date, we REVERSE the trial court’s April

12, 2016 order sustaining the contest to appellant’s affidavit of indigence. Appellant is allowed

to proceed without prepayment of costs.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE